 In the Matter of CHARLES ENEU JOHNSON AND COMPANY, EMPLOYERandINTERNATIONALUNION OF OPERATING ENGINEERS, AFL,PETITIONERCase No.16E-R42.Decided April 12,1948Mr. F. A. Catron,of Santa Fe, N. Mex., for the Employer.Mr. B. E. Tiller,of Midland, Tex., for the Petitioner.Mr. F. H. Mitchell,of Pecos, Tex., for the Intervenor;DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Hobbs,New Mexico, on January 22, 1948, before Clyde F. Waers, hearingofficer.,The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed?Upon the entire record in the case, the National LaborRelationsBoard makes the following:FINDINGS OF FACT1. THE BUSINESS OF TIIE EMPLOYERCharles Eneu Johnson Company, a Pennsylvania corporation, isengaged in the manufacture and sale of carbon black at its plantslocated at Hobbs and Eunice, New Mexico. The primary or basicingredient in the manufacture of carbon black is natural gas. The gas,however, cannot be used in its natural form, but must be desulphurizedor treated.For the Hobbs plant, treated gas is purchased from a localcompany.For the Eunice plant, natural gas is purchased locally,'Pursuant to the provisionsof Section 3 (b) of the NationalLabor RelationsAct, theNational Labor Relations Board has delegated its powers in connectionwith thiscase to athree-man panel consistingof BoardMembers Houston,Reynolds,and Gray.'At the hearing, the Employermoved to dismissthe petitionupon the groundthat thePetitioner had not complied with the requirementsof Section9 of the Act,as amended, sincenone of the necessary documentsand affidavitswere filedwithin 10days after the effectivedate of the amendmentsto the Act.By administrative ruling, labor organizations whowere parties to representation proceedings filed priorto August22, 194,7, the effective dateof the amendmentsto the Act,were given until November30, 1947, tocomply with Section9.Inasmuchas the Petitionerwas in complianceby November 14, 1947, wefind no meritin the Employer's contention.The Employer's motion is hereby denied.77 N. L. R. B., No. 3.41 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDpiped to a treater plant owned by the Employer, where the gas isdesulphurized, and then piped to the Eunice plant.The Employersells, from these plants, carbon black, valued in excess of $400,000,all of which is shipped to points outside the State of New Mexico.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.OilWorkers International Union, herein called the Intervenor,3is a labor organization affiliated with the Congress of Industrial Or-ganizations, claiming to represent employees of the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner contends that all production and maintenance em-ployees at the Hobbs and Eunice plants, excluding all employees atthe treater plant, office and clerical employees, guards, professionalmen, and supervisors, constitute a single appropriate unit.Whileagreeing that the unit sought by the Petitioner is otherwise appropri-ate, the Intervenor would include the employees at the treater plant.The Employer contests the appropriateness of a single unit for em-ployees of both the Hobbs and Eunice plants, and contends that em-ployees at each of these plants constitute a separate appropriation unit.8The Petitioner objects to the participation of the Intervenor in this proceeding,allegingthat the latter"waived"representation of the employees herein concerned when the instantpetition was filed and that Petitioner's-authorization cards purport to supersede any priorauthorization and to bind the signatory employees to representation by labor organizationsaffiliated with the American Federation of Labor for 1 year from the date appearing on thecard and indefinitely thereafter, subject to 30 days' notice to withdraw such authority.We find no merit in this contentionAs we ha%e held in earlier cases,'a question concern-ing the representation of employees may best be resolved by an election in which all inter-ested labor organizations makinga prima facieshowing of interest may participateMatterof United Brass and Aluminum Manufacturing Company,66 N. L.R. B 579, and casescited therein. CHARLES ENEU JOHNSON AND COMPANY43The Employer would include the employees at the treater plant inthe unit for employees at the Eunice plant.There are 15 employees at the Hobbs plant, of whom 2 are clerks,2 are alleged by the Employer to be foremen, and 11 are productionand maintenance employees.There are 30 employees at the Euniceplant, of whom 1 is a clerk, 3 are alleged by the Employer to beforemen, and 26 are production employees .4There are 5 productionemployees at the treater plant.The Employer's objection to a single unit of the Hobbs and Euniceplants is based on the fact that the Hobbs plant is a leased plant andthat its operation of the Hobbs plant is on a month-to-month basis;that the termination of its lease, and consequently of production atthe plant, appears imminent since bids for the sale of the Hobbs planthave been received by the United States Government; that since unionrepresentation is a matter of a simple majority within the unit foundappropriate, employees at the Hobbs plant may establish such majoritydespite the desire of the majority of employees at the Eunice plantfor different representation; and that, after termination of the leasefor the Hobbs plant, the Employer may find that the union withwhich it is dealing as representative of the employees at the Euniceplant is not the one for which a majority of such employees voted.The Hobbs and Eunice plants are located a few miles apart, andare under the supervision of the Employer's superintendent.'Hiringfor these plants and the treater plant is effected by application to thesuperintendent's office.The same skills are required of production em-ployees in both plants, and they perform like tasks. Interchange ofemployees between the plants, however, has been infrequent.6Re-specting the employment policy relative to the plants, the superin-tendent of the Employer testified that if the lease for the Hobbs plantwere lost, the Employer might transfer some employees from theHobbs plant to the Eunice plant and discharge some of the neweremployees at the Eunice plant to make positions available for them.Under all the circumstances, including the common control of thetwo plants, the sameness of the skills required, the similarity of thetasks involved, and the substantial community of employment interestamong employees of both plants in view of the Employer's retentionpolicy, we .find that a.single unit including employees at both plantsis appropriate.'The so-called technical employee discussed subsequently in this section is included inthis group.The superintendent is also in charge of the treater plantTwo men were transferred from the Hobbs plant to the Eunice plant, one of whom wassubsequently retransferred.7Matter of A. W. Franklin Manufacturing Corporation, 71 NL R B 142 ;Matter ofSheffield Farms Company, Inc,73 N. L. R B. 572 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees at the treater plant are classified by the Employer asoperating employees.8The skills required and tasks performed, al-though of a somewhat higher caliber than those of the productionemployees at the Hobbs and Eunice plants, are still substantiallysimilar to them.There has been some interchange of employees be-tween the treater plant and the Eunice plant.The treater plant'sdesulphurization process, upon which the Eunice plant is dependentfor its operation, is an integral part of the production process of theEunice plant and both comprise one production operation.Em-ployees at the three plants are subject to the Employer's retentionemployment policy. In the absence of any reason for the Petitioner'srequest that employees at the treater plant be excluded from the unit,we find no reason for their exclusion, and we shall include employeesat the treater plant in the appropriate unit.Some doubt exists with respect to the status of several employeesalleged by the Employer to be foremen. The parties are in disagree-ment with respect to the unit placement of one so-called technicalemployee.Foremen:The parties are undecided whether certain employees ateach plant classified on the Employer's pay roll as operating em-ployees, but deemed by the Employer to be foremen, should be excludedfrom the appropriate unit as supervisors.The employees in questionsupervise several other operating employees, make recommendationsto the superintendent with reference to work being done by such op-erating employees, make recommendation for hire and discharge, andare responsible for the training of new employees. These tasks occupya major portion of their time.They also perform important repairwork.They are paid on a monthly salary basis, whereas all operatingemployees, except the maintenance electrical employee noted below,under their supervision are employed at an hourly wage.We are ofthe opinion that these employees are supervisors within the meaningof the Act, and, as such, they are excluded from the appropriate unit.Maintenance Electrical Employee:The parties disagree with re-spect to the unit placement of one employee, who, although a profes-sional chemist by training, performs maintenance electrical work and,at times, unskilled labor.Although this employee is on a monthlysalary, his salary is less than the wages of an operating employee.ThePetitioner and Intervenor both regard him as a "technical" employee,who should be excluded from the appropriate unit.The Employer re-gards him as a maintenance employee, and not as one performing tech-nicalwork, either as a chemical engineer or as a fully qualifiedelectrician.We find that the disputed employee is not a professional"Operating employee"is synonymouswith "productionemployee." CHARLES ENEU JOHNSON AND COMPANY45employee at the Employer's plant within the meaning of the Act, andhe is therefore included in the appropriate unit as a maintenanceemployee.We find that all production and maintenance employees 9 at theEmployer's Hobbs and Eunice plants, including those at the treaterplant, but excluding office and clerical employees, guards, professionalmen, and all other supervisors,10 constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Charles Ellen Johnson and Com-pany,Hobbs, New Mexico, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.61 and 203.62, of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, excluding employees on strike who are not en-titled to reinstatement, to determine whether they desire to be repre-sented by International Union of Operating Engineers, AFL, or by OilWorkers International Union, CIO, for the purposes of collectivebargaining, or by neither.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.0The maintenance electrical employee is deemed included in the unitas a maintenanceemployee.10The so-called foremen and included under the term "supervisors."